 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”), effective October ____, 2018
(“Effective Date”), is made between U.S. Gold Corp., a Nevada corporation
(“Employer” or the “Company”), and David Rector (“Employee”). Employee and the
Company are sometimes referred to herein as the “Parties.”

 

RECITALS

 

A. Employer is in the business (the “Business”) of natural resources exploration
and development.

 

B. Employer desires to obtain the services of Employee as its Chief Operating
Officer, in which capacity Employee has access to Employer’s Confidential
Information (as hereinafter defined), and to obtain assurance that Employee will
protect Employer’s Confidential Information and will not solicit Employer’s
customers or its other employees during the term of employment and for a
reasonable period of time after termination of employment pursuant to this
Agreement, and Employee is willing to agree to these terms.

 

C. Employee desires to be assured of the salary, bonus opportunity and other
benefits in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants in this Agreement, and
other good and valuable consideration, the parties agree as follows:

 

1. Employment. The Company agrees to employ and Employee agrees to serve as the
Company’s Chief Operating Officer. The duties and responsibilities of Employee
shall include the duties and responsibilities as the Board of Directors of the
Company (the “Board”) may from time to time assign to Employee. Employee shall
devote such amount of working time and efforts during the Company’s normal
business hours to the business and affairs of the Company and its subsidiaries
Employee deems necessary to execute the diligent and faithful performance of the
duties and responsibilities duly assigned to him pursuant to this Agreement.
Provided that none of the additional activities interferes with the performance
of the duties and responsibilities of Employee or are determined by the
inconsistent with the position, standing, stature, reputation or best interests
of the Company, nothing in this Section 1, shall prohibit Employee from (a)
serving as a consultant, director or member of a committee, paid or unpaid, for
entities that , in the good faith determination of the Board, do not compete or
present the appearance of competition with the Company or otherwise create, or
could create, in the good faith determination of the Board, a conflict of
interest or appearance of a conflict of interest with the business of the
Company; (b) delivering lectures, fulfilling speaking engagements, and any
writing or publication relating to his area of expertise (c) serving as a
director or trustee of any governmental, charitable or educational organization;
or (d) engaging in additional activities in connection with personal investments
and community affairs; provided that such activities are not inconsistent with
Employee’s duties under this Agreement.

 

 

 

 

2. Term of Employment. The term of employment (“Term”) will not be for a
definite period, but rather continue indefinitely until terminated in accordance
with the terms and conditions of this Agreement.

 

3. Place of Employment. Employee’s services shall be performed at the Company’s
offices or such other place as the Employee is then located. The parties
acknowledge, however, that Employee may be required to travel in connection with
the performance of his duties hereunder.

 

4. Compensation. For the duration of Employee’s employment under this Agreement,
the Employee will be entitled to compensation which will be computed and paid
pursuant to the following subparagraphs.

 

4.1 Base Salary. Employee shall initially be paid an aggregate annual base
salary at the rate of $180,000 per year (the “Base Salary”), payable in equal
installments during each year in accordance with the payroll practices for the
executives of the Company. The Compensation Committee of the Board, or the Board
if there is no Compensation Committee, shall review Employee’s salary from time
to time and may, in its sole discretion, increase but not decrease it. The Board
of Directors has the final authority to approve Base Salary adjustments.

 

4.2 Target Bonus. Employee will participate in Employer’s annual incentive bonus
plan under which Employee may earn an annual incentive bonus. The terms of the
annual incentive bonus plan, including the criteria upon which Employee can earn
the maximum bonus, will be determined annually by Employer’s Board of Directors.
For 2019, Employee may earn an annual incentive of up to one hundred percent
(100%) of Employee’s then Base Salary, payable in cash or stock at Employee’s
discretion, subject to applicable securities law and obligations of Employer.
Employee may also participate in other bonus or incentive plans adopted by
Employer that are applicable to Employee’s position, as they may be changed from
time to time, but nothing herein shall require the adoption or maintenance of
any such plan.

 

4.3 Long Term Incentives. Employee shall be eligible to participate in any long
term incentive plans adopted by the Company from time to time, and shall
otherwise be eligible for annual long term incentive awards in the discretion of
the Board.

 

 

 

4.4 Recoupment. In the event that the Board determines there has been a material
restatement of financial results, the Board of Directors will review all
incentive payments that were made to Employee and other executive officers
(collectively “Executive Officer”) on the basis of having met or exceeded
specific performance targets in grants or awards made after January 1, 2018
which occur during the three-year period prior to the restatement. If such
payments would have been lower had they been calculated based on such restated
results, the Board will, to the extent permitted by governing law, seek to
recoup for the benefit of our company such payments to the Executive Officers,
including Employee, who are found personally responsible for the material
restatement, as determined by the Board. For purposes of this policy, the term
“executive officers” shall have the meaning given such term in Rule 3b-7 under
the Securities Exchange Act of 1934, as amended, and the term “incentive
payments” means bonuses and awards under applicable Company incentive
compensation plans or, in the absence of such plans and with regard to Employee,
under this Agreement.

 

4.5 Clawback Rights. The Bonus (the “Clawback Benefits”) shall be subject to
“Company Clawback Rights” as follows: During the period that the Employee is
employed by the Company and upon the termination of the Employee’s employment
and for a period of three (3) years thereafter, if there is a Restatement (as
defined below) of any financial results from which any Clawback Benefits to
Employee shall have been determined, Employee agrees to repay any Clawback
Benefits amounts which were determined by reference to any Company financial
results which were later restated (as defined below), to the extent the Clawback
Benefits amounts paid exceed the Clawback Benefits amounts that would have been
paid, based on the Restatement of the Company’s financial information. All
Clawback Benefits amounts resulting from such restated financial results shall
be retroactively adjusted by the Compensation Committee to take into account the
restated results, and any excess portion of the Clawback Benefits resulting from
such restated results shall be immediately surrendered to the Company and if not
so surrendered within ninety (90) days of the revised calculation being provided
to the Employee by the Compensation Committee following a publicly announced
Restatement, the Company shall have the right to take any and all action to
effectuate such adjustment. The calculation of the Revised Clawback Benefits
amount shall be determined by the Compensation Committee in good faith and in
accordance with applicable law, rules and regulations. All determinations by the
Compensation Committee with respect to the Clawback Rights shall be final and
binding on the Company and Employee. The Clawback Rights shall be subject to
applicable law, rules and regulations. For purposes of this Section 4, a
restatement of financial results that requires a repayment of a portion of the
Clawback Benefits amounts shall mean “a restatement resulting from material
non-compliance of the Company with any financial reporting requirement under the
federal securities laws and shall not include a restatement of financial results
resulting from subsequent changes in accounting pronouncements or requirements
which were not in effect on the date the financial statements were originally
prepared (“Restatement”)”. The parties acknowledge it is their intention that
the foregoing Clawback Rights as relates to Restatement conform in all respects
to the provisions of the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010 (the “Dodd Frank Act”) and requires recovery of all
“incentive-based” compensation, pursuant to the provisions of the Dodd Frank Act
and any and all rules and regulations promulgated thereunder from time to time
in effect. Accordingly, the terms and provisions of this Agreement shall be
deemed automatically amended from time to time to assure compliance with the
Dodd Frank Act and such rules and regulation as hereafter may be adopted and in
effect.

 

 

 

 

5. Indemnification. To the fullest extent permitted by law and the Company’s
articles of incorporation and bylaws, the Company hereby indemnifies Employee
and holds him harmless from the Effective Date, through the Term, and after the
period of Employee’s employment hereunder, from and against all loss, costs,
damages, and expenses including, without limitation, legal expenses of counsel
(which expenses the Company will, to the extent so permitted, advance to
Employee as the same are incurred) arising out of or in connection with the fact
that Employee are or was a director, officer, attorney, employee, or agent of
the Company or serving in such capacity for another corporation at the request
of the Company. This indemnification is in addition to that provided in the
Company’s certificate of incorporation and bylaws.

 

6. D&O Insurance. The Company shall cover Employee under directors and officers
liability insurance from the Effective Date, through the Term, and, while
potential liability exists, after the period of Employee’s employment hereunder,
on the most favorable terms as provided to any other director or executive
officer of the Company.

 

7. Expenses. Employee shall be entitled to prompt reimbursement by the Company
for all reasonable ordinary and necessary travel, entertainment, and other
expenses incurred by Employee while employed (in accordance with the policies
and procedures established by the Company for its senior executive officers) in
the performance of his duties and responsibilities under this Agreement;
provided, that Employee shall properly account for such expenses in accordance
with Company policies and procedures.

 

8. Other Benefits. Employee will be eligible to participate in all employee
benefit programs established by Employer that are applicable to management
personnel such as medical, pension, disability and life insurance plans on a
basis commensurate with Employee’s position and in accordance with Employer’s
policies from time to time, but nothing herein shall require the adoption or
maintenance of any such plan. During any period where Employer is not offering
Employee a health insurance plan, Employer will reimburse Employee up to $500
per month towards monthly health insurance premiums.

 

9. Termination of Employment.

 

9.1 By Employer For Cause, By Employee Without Good Reason, or Due to Disability
or Death. If Employer terminates Employee’s employment for Cause (as defined
below), if Employer terminates employment with the Company other than for Good
Reason (as defined below), or if Employee’s employment terminates due to death
or Disability (as defined below), the Company shall pay to the Employee (or, if
applicable, his estate) in a lump sum (i) any unpaid portion of Employee’s
accrued Base Salary and unused Paid Time Off; (ii) any amounts payable to
Employee pursuant to the terms of any pension or welfare benefit plan, and (iii)
any expense reimbursements payable pursuant to the Company’s reimbursement
policy (the “Accrued Obligations”). Except in the case of termination due to
death or Disability, unvested equity grants shall be forfeited as of the date of
termination, and any vested equity awards shall be treated as specified in the
applicable equity plan and award agreement. In the case of termination due to
death or Disability any unvested equity grants shall be forfeited as of the date
of termination, and any vested equity awards shall be treated as specified in
the applicable equity plan and award agreement.

 

 

 

 

9.2 By Employer Without Cause or By Employee for Good Reason Outside of a Change
in Control Period. The Company may terminate Employee’s employment at any time
without Cause. Upon Employee’s termination of employment by the Company without
Cause outside of a Change in Control Period (as defined below), or Employee’s
resignation for Good Reason outside of a Change in Control Period, in addition
to the Accrued Obligations, Employee shall be entitled to receive a lump sum
severance payment in an amount equal to the sum of Employee’s then in effect
annual Base Salary. Any unvested equity grants shall fully and immediately vest
(and in the case of options become exercisable), as of the date of termination,
and any vested equity awards shall be treated as specified in the applicable
equity plan and award agreement.

 

9.3 By Employer Without Cause or By Employee for Good Reason Within a Change in
Control Period. Upon Employee’s termination of employment by the Company without
Cause within six months prior to, upon, or within 12 months following a Change
in Control (“Change in Control Period”) or Employee’s Resignation for Good
Reason during a Change in Control Period, in addition to the Accrued
Obligations, Employee shall be entitled to receive a lump sum severance payment
in an amount equal to Employee’s then in effect annual Base Salary and a portion
of Employee’s Target Bonus prorated for the portion of the calendar year that
has passed as of Employee’s last day of employment. In addition, any unvested
equity awards that were granted prior to the Change in Control Period, any
Annual Long Term Incentive awards, or any other equity awards made during the
Term, shall fully and immediately vest (and in the case of options become
exercisable), and otherwise shall be treated as specified in the applicable
equity plan and award agreement. If Employee’s employment is terminated during
the portion of the Change in Control Period that is six months prior to an
anticipated Change in Control, Employee will become entitled to all payments and
accelerated vesting benefits upon the occurrence of the Change in Control at any
time from the date of termination of Employee’s employment and twelve months
thereafter.

 

9.4 Benefits. Employee’s eligibility to participate in the Company’s medical,
dental, and vision benefit plans and other insured benefits (such as life,
accident, and disability coverage) will terminate upon Employee’s termination of
employment according to the terms of the relevant benefit plan. Employee may
elect to participate in medical, dental, and vision benefits provided through an
outside vendor, in conjunction with continued insurance coverage available to
Employee under the provisions of the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”) at COBRA rates for up to eighteen (18) months. In the event
Employee is entitled to severance payment benefits pursuant any paragraph in
this Section 9, the Company shall continue to provide all welfare benefits
provided to Employee immediately before such termination (including, without
limitation, health and life insurance, but excluding disability insurance) for a
period following Employee’s termination of employment equal to the period with
respect to which Employee’s Base Salary is paid as severance, at the Company’s
sole cost; provided, however, that to the extent Employee becomes re-employed
and eligible for benefits with another employer prior to the expiration of such
period, Employee will elect such benefits and promptly notify the Company so
that the Company will have no further obligation to provide benefits under this
subsection 5.4 unless, and then only to the extent that, the benefits that are
being provided by the Company are more favorable than such benefits provided by
the other company. Any medical, dental and vision continuation coverage provided
pursuant hereto shall be deemed “alternative coverage” for purposes of COBRA.

 

 

 

 

9.5 Payment Timing/Release of Claims. The payment and provision of any and all
severance benefits pursuant to this Section 9 shall be conditioned upon and
subject to execution of a release of claims by Employee at the time of
termination of employment and in a form acceptable to the Company within the
Company’s sole reasonable discretion (“Release of Claims”). All lump-sum
payments due pursuant to this Agreement shall be payable sixty (60) days
following the termination date, provided that before such date, Employee has
timely signed (and not revoked) the Release of Claims. The payment of the
Accrued Obligations is not subject to Employee’s execution of a Release of
Claims.

 

9.6 No Obligation to Mitigate. Employee shall not be required to mitigate the
amount of any payment provided for in this Section 9 by seeking other employment
or otherwise, nor shall the amount of any payment provided for in this Section 9
be reduced by any compensation earned by the Employee as the result of
employment by another employer or business or by profits earned by Employee from
any other source at any time before and after the termination date. The
Company’s obligation to make any payment pursuant to, and otherwise to perform
its obligations under, this Agreement shall not be affected by any offset,
counterclaim or other right that the Company may have against Employee for any
reason.

 

9.7 Definitions.

 

(i) Cause. “Cause” Shall mean:

 

(1) conviction of a felony or a crime involving fraud or moral turpitude; or

 

(2) theft, material act of dishonesty or fraud, intentional falsification of any
employment or Company records, or commission of any criminal act which impairs
Employee’s ability to perform appropriate employment duties for the Company; or

 

(3) intentional or reckless conduct or gross negligence materially harmful to
the Company or the successor to the Company after a Change in Control ,
including violation of a non-competition or confidentiality agreement; or

 

(4) willful failure to follow lawful instructions of the person or body to which
Employee reports; or

 

 

 

 

(5) gross negligence or willful misconduct in the performance of Employee’s
assigned duties. Cause shall not include mere unsatisfactory performance in the
achievement of Employee’s job objectives.

 

(ii) Disability. “Disability” means a physical or mental illness, injury, or
condition that prevents Employee from performing substantially all of Employee’s
duties associated with Employee’s position or title with the Company for at
least 90 days in a 12-month period.

 

(iii) Good Reason. Resignation for “Good Reason” shall mean, without the express
written consent of Employee, the occurrence of one of the following arising on
or after the Effective Date, as determined in a manner consistent with Treasury
Regulation Section 1.409A-1(n)(2)(ii):

 

(1) a material reduction or change in Employee’s title or job duties,
responsibilities and requirements inconsistent with Employee’s position with the
Company and Employee’s prior duties, responsibilities and requirements,

 

(2) a material reduction of Employee’s then in effect Base Salary or Employee’s
Target Bonus as set forth in above.;

 

(3) following a Change in Control, Employee not serving as the chief operating
officer of the surviving entity to the Company;

 

(4) any material breach of this Agreement by Company.

 

(5) In the case of Employee’s allegation of Good Reason, (i) Employee shall
provide written notice to the Company of the event alleged to constitute Good
Reason within 90 days after the initial occurrence of such event, and (ii) the
Company shall have the opportunity to remedy the alleged Good Reason event
within 90 days from receipt of notice of such allegation (the “Cure Period”). If
not remedied within the Cure Period, Employee may submit a written notice of
termination, provided that the notice of termination must be given no later than
45 days after the expiration of the Cure Period; otherwise, Employee is deemed
to have accepted such event, or the Company’s remedy of such event, that may
have given rise to the existence of Good Reason; provided, however, such
acceptance shall be limited to the occurrence of such event and shall not waive
Employee’s right to claim Good Reason with respect to future similar events.

 

 

 

 

(iv) Change in Control. “Change in Control” shall mean the occurrence of any one
or more of the following: (i) the accumulation (if over time, in any consecutive
twelve (12) month period), whether directly, indirectly, beneficially or of
record, by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended) of
50.1% or more of the shares of the outstanding Common Stock of the Company,
whether by merger, consolidation, sale or other transfer of shares of Common
Stock (other than a merger or consolidation where the stockholders of the
Company prior to the merger or consolidation are the holders of a majority of
the voting securities of the entity that survives such merger or consolidation),
(ii) a sale of all or substantially all of the assets of the Company or (iii)
during any period of twelve (12) consecutive months, the individuals who, at the
beginning of such period, constitute the Board, and any new director whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the 12-month period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority of the Board; provided, however,
that the following acquisitions shall not constitute a Change of Control for the
purposes of this Agreement: (A) any acquisitions of Common Stock or securities
convertible, exercisable or exchangeable into Common Stock directly from the
Company or from any affiliate of the Company, or (B) any acquisition of Common
Stock or securities convertible, exercisable or exchangeable into Common Stock
by any employee benefit plan (or related trust) sponsored by or maintained by
the Company.

 

10. Non-Solicitation.

 

10.1 Employee agrees and acknowledges that the Confidential Information that
Employee has already received and will receive is valuable to the Company and
that its protection and maintenance constitutes a legitimate business interest
of the Company, to be protected by the non-solicitation restrictions set forth
herein. Employee agrees and acknowledges that the non-solicitation restrictions
set forth herein are reasonable and necessary and do not impose undue hardship
or burdens on the Employee.

 

10.2 Employee hereby agrees and covenants that during the Term and for a period
of twelve months thereafter, he shall not, without the prior written consent of
the Company:

 

(i) recruit, solicit, attempt to persuade, or assist in the recruitment or
solicitation of, any employee of the Company who was an employee, officer or
agent of the Company during the three month period immediately preceding the
date of Employee’s termination for the purpose of employing the individual or
obtaining the individual’s services or otherwise causing the individual to leave
employment with the Company;

 

(ii) solicit or divert to any competing business any customer or prospective
customer with which Employee had contact during the twelve months prior to
leaving the Company

 

Employer and Employee agree that: these provisions do not impose an undue
hardship on Employee and are not injurious to the public; that these provisions
are necessary to protect the business of Employer and its affiliates; the nature
of Employee’s responsibilities with Employer under this Agreement require
Employee to have access to confidential information which is valuable and
confidential to all of the Company’s business; the scope of this Section 10 is
reasonable in terms of length of time and geographic scope; and adequate
consideration supports this Section 10 including the consideration set forth in
this Agreement.

 

 

 

 

11. Confidential Information. Employee recognizes that Employer’s Business and
continued success depend upon the use and protection of confidential and
proprietary business information, including, without limitation, the information
and technology developed by or available through licenses to Employer, to which
Employee has access (all such information being “Confidential Information”). For
purposes of this Agreement, the phrase “Confidential Information” includes, for
Employer and its current or future subsidiaries and affiliates, without
limitation, and whether or not specifically designated as confidential or
proprietary: all business plans and marketing strategies; information concerning
existing and prospective markets and customers; financial information;
information concerning the development of new products and services; information
concerning any personnel of Employer (including, without limitation, skills and
compensation information); and technical and non-technical data related to
software programs, designs, specifications, compilations, inventions,
improvements, methods, processes, procedures and techniques; provided, however,
that the phrase does not include information that (a) was lawfully in Employee’s
possession prior to disclosure of such information by Employer; (b) was, or at
any time becomes, available in the public domain other than through a violation
of this Agreement; (c) is documented by Employee as having been developed by
Employee outside the scope of Employee’s employment and independently; or (d) is
furnished to Employee by a third party not under an obligation of
confidentiality to Employer. Employee agrees that during Employee’s employment
and after termination of employment irrespective of cause, Employee will use
Confidential Information only for the benefit of Employer and will not directly
or indirectly use or divulge, or permit others to use or divulge, any
Confidential Information for any reason, except as authorized by Employer.
Employee’s obligation under this Agreement is in addition to any obligations
Employee has under state or federal law. Employee agrees to deliver to Employer
immediately upon termination of Employee’s employment, or at any time Employer
so requests, all tangible items containing any Confidential Information
(including, without limitation, all memoranda, photographs, records, reports,
manuals, drawings, blueprints, prototypes, notes taken by or provided to
Employee, and any other documents or items of a confidential nature belonging to
Employer) whether in hard copy, electronic, or other format, together with all
copies of such material in Employee’s possession or control. Employee agrees
that in the course of Employee’s employment with Employer, Employee will not
violate in any way the rights that any entity has with regard to trade secrets
or proprietary or confidential information. Employee’s obligations under this
Section 11 are indefinite in term and shall survive the termination of this
Agreement. However, Employee further understands that nothing in this Agreement
prohibits Employee from reporting to any governmental authority information
concerning possible violations of law or regulation and that Employee may
disclose Confidential Information to a government official or to an attorney and
use it in certain court proceedings without fear of prosecution or liability,
provided Employee files any document containing Confidential Information under
seal and does not disclose the Confidential Information, except pursuant to
court order. Employee understands that in the event it is determined that the
disclosure of Company trade secrets was not done in good faith pursuant to the
above, Employee will be subject to substantial damages, including punitive
damages and attorneys’ fees.

 

 

 

 

12. Work Product and Copyrights. Employee agrees that all right, title and
interest in and to the materials resulting from the performance of Employee’s
duties at Employer and all copies thereof, including works in progress, in
whatever media, (the “Work”), will be and remain in Employer upon their
creation. Employee will mark all Work with Employer’s copyright or other
proprietary notice as directed by Employer. Employee further agrees:

 

12.1 To the extent that any portion of the Work constitutes a work protectable
under the copyright laws of the United States (the “Copyright Law”), that all
such Work will be considered a “work made for hire” as such term is used and
defined in the Copyright Law, and that Employer will be considered the “author”
of such portion of the Work and the sole and exclusive owner throughout the
world of such copyright; and

 

12.2 If any portion of the Work does not qualify as a “work made for hire” as
such term is used and defined in the Copyright Law, that Employee hereby assigns
and agrees to assign to Employer, without further consideration, all right,
title and interest in and to such Work or in any such portion of such Work and
any copyright in such Work and further agrees to execute and deliver to
Employer, upon request, appropriate assignments of such Work and copyright in
such Work and such other documents and instruments as Employer may request to
fully and completely assign such Work and copyright in such Work to Employer,
its successors or nominees, and that Employee appoints Employer as
attorney-in-fact to execute and deliver any such documents on Employee’s behalf
in the event Employee should fail or refuse to do so within a reasonable period
following Employer’s request.

 

13. Inventions and Patents. For purposes of this Agreement, “Inventions”
includes, without limitation, information, inventions, contributions,
improvements, ideas, or discoveries, whether protectable or not, and whether or
not conceived or made during work hours. Employee agrees that all Inventions
conceived or made by Employee during the period of employment with Employer
belong to Employer, provided they grow out of Employee’s work with Employer or
are related in some manner to the Business, including, without limitation,
research and product development, and projected business of Employer or its
affiliated companies. Accordingly, Employee will:

 

13.1 Make adequate written records of such Inventions, which records will be
Employer’s property;

 

13.2 Assign to Employer, at its request, any rights Employee may have to such
Inventions for the U.S. and all foreign countries;

 

13.3 Waive and agree not to assert any moral rights Employee may have or acquire
in any Inventions and agree to provide written waivers from time to time as
requested by Employer; and

 

 

 

 

13.4 Assist Employer (at Employer’s expense) in obtaining and maintaining
patents or copyright registrations with respect to such Inventions.

 

Employee understands and agrees that Employer or its designee will determine, in
its sole and absolute discretion, whether an application for patent will be
filed on any Invention that is the exclusive property of Employer, as set forth
above, and whether such an application will be abandoned prior to issuance of a
patent. Employer will pay to Employee, either during or after the term of this
Agreement, the following amounts if Employee is sole inventor, or Employee’s
proportionate share if Employee is joint inventor: $750 upon filing of the
initial application for patent on such Invention; and $1,500 upon issuance of a
patent resulting from such initial patent application, provided Employee is
named as an inventor in the patent.

 

Employee further agrees that Employee will promptly disclose in writing to
Employer during the term of Employee’s employment and for one (1) year
thereafter, all Inventions whether developed during the time of such employment
or thereafter (whether or not Employer has rights in such Inventions) so that
Employee’s rights and Employer’s rights in such Inventions can be determined.
Except as set forth on the initialed Exhibit C (List of Inventions) to this
Agreement, if any, Employee represents and warrants that Employee has no
Inventions, software, writings or other works of authorship useful to Employer
in the normal course of the Business, which were conceived, made or written
prior to the date of this Agreement and which are excluded from the operation of
this Agreement.

 

NOTICE: This Section 13 does not apply to Inventions for which no equipment,
supplies, facility, or trade secret information of Employer was used and which
was developed entirely on Employee’s own time, unless: (a) the Invention relates
(i) directly to the business of Employer or (ii) to Employer’s actual or
demonstrably anticipated research or development, or (b) the Invention results
from any work performed by Employee for Employer.

 

14. Remedies. Notwithstanding other provisions of this Agreement regarding
dispute resolution, Employee agrees that Employee’s violation of any of 11, 12
or 13 of this Agreement would cause Employer irreparable harm which would not be
adequately compensated by monetary damages and that an injunction may be granted
by any court or courts having jurisdiction, restraining Employee from violation
of the terms of this Agreement, upon any breach or threatened breach of Employee
of the obligations set forth in any of Sections 11, 12 or 13. The preceding
sentence shall not be construed to limit Employer from any other relief or
damages to which it may be entitled as a result of Employee’s breach of any
provision of this Agreement, including Sections 11, 12 or 13. Employee also
agrees that a violation of any of Sections 11, 12 or 13 would entitle Employer,
in addition to all other remedies available at law or equity, to recover from
Employee any and all funds, including, without limitation, wages, salary and
profits, which will be held by Employee in constructive trust for Employer,
received by Employee in connection with such violation.

 

 

 

 

15. Dispute Resolution. Except for the right of Employer and Employee to seek
injunctive relief in court, any controversy, claim or dispute of any type
arising out of or relating to Employee’s employment or the provisions of this
Agreement shall be resolved in accordance with this Section 15 regarding
resolution of disputes, which will be the sole and exclusive procedure for the
resolution of any disputes. This Agreement shall be enforced in accordance with
the Federal Arbitration Act, the enforcement provisions of which are
incorporated by this reference. Matters subject to these provisions include,
without limitation, claims or disputes based on statute, contract, common law
and tort and will include, for example, matters pertaining to termination,
discrimination, harassment, compensation and benefits. Matters to be resolved
under these procedures also include claims and disputes arising out of statutes
such as the Fair Labor Standards Act, Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, Nevada State Law. Nothing in this provision is
intended to restrict Employee from submitting any matter to an administrative
agency with jurisdiction over such matter.

 

15.1 Mediation. Employer and Employee will make a good faith attempt to resolve
any and all claims and disputes by submitting them to mediation in Nevada before
resorting to arbitration or any other dispute resolution procedure. The
mediation of any claim or dispute must be conducted in accordance with the
then-current JAMS procedures for the resolution of employment disputes by
mediation, by a mediator who has had both training and experience as a mediator
of general employment and commercial matters. If the parties to this Agreement
cannot agree on a mediator, then the mediator will be selected by JAMS in
accordance with JAMS’ strike list method. Within thirty (30) days after the
selection of the mediator, Employer and Employee and their respective attorneys
will meet with the mediator for one mediation session of at least four hours. If
the claim or dispute cannot be settled during such mediation session or mutually
agreed continuation of the session, either Employer or Employee may give the
mediator and the other party to the claim or dispute written notice declaring
the end of the mediation process. All discussions connected with this mediation
provision will be confidential and treated as compromise and settlement
discussions. Nothing disclosed in such discussions, which is not independently
discoverable, may be used for any purpose in any later proceeding. The
mediator’s fees will be paid in equal portions by Employer and Employee, unless
Employer agrees to pay all such fees.

 

15.2 Arbitration. If any claim or dispute has not been resolved in accordance
with Section 15.1, then the claim or dispute will be determined by arbitration
in accordance with the then-current JAMS employment arbitration rules and
procedures, except as modified herein. The arbitration will be conducted by a
sole neutral arbitrator who has had both training and experience as an
arbitrator of general employment and commercial matters and who is and for at
least ten (10) years has been, a partner, a shareholder, or a member in a law
firm. If Employer and Employee cannot agree on an arbitrator, then the
arbitrator will be selected by JAMS in accordance with Rule 15 of the JAMS
employment arbitration rules and procedures. No person who has served as a
mediator under the mediation provision, however, may be selected as the
arbitrator for the same claim or dispute. Reasonable discovery will be permitted
and the arbitrator may decide any issue as to discovery. The arbitrator may
decide any issue as to whether or as to the extent to which any dispute is
subject to the dispute resolution provisions in Section 15 and the arbitrator
may award any relief permitted by law. The arbitrator must base the arbitration
award on the provisions of Section 15 and applicable law and must render the
award in writing, including an explanation of the reasons for the award.
Judgment upon the award may be entered by any court having jurisdiction of the
matter, and the decision of the arbitrator will be final and binding. The
statute of limitations applicable to the commencement of a lawsuit will apply to
the commencement of an arbitration under Section 15.2. The arbitrator’s fees
will be paid in equal portions by Employer and Employee, unless Employer agrees
to pay all such fees.

 

 

 

 

16. Fees Related to Dispute Resolution. Unless otherwise agreed, the prevailing
party will be entitled to its costs and attorneys’ fees incurred in any
litigation or dispute relating to the interpretation or enforcement of this
Agreement.

 

17. Disclosure. Employee agrees fully and completely to reveal the terms of this
Agreement to any future employer or potential employer of Employee and
authorizes Employer, at its election, to make such disclosure.

 

18. Representation of Employee. Employee represents and warrants to Employer
that Employee is free to enter into this Agreement and has no contract,
commitment, arrangement or understanding to or with any party that restrains or
is in conflict with Employee’s performance of the covenants, services and duties
provided for in this Agreement. Employee agrees to indemnify Employer and to
hold it harmless against any and all liabilities or claims arising out of any
unauthorized act or acts by Employee that, the foregoing representation and
warranty to the contrary notwithstanding, are in violation, or constitute a
breach, of any such contract, commitment, arrangement or understanding.

 

19. Conditions of Employment. Employer’s obligations to Employee under this
Agreement are conditioned upon Employee’s timely compliance with requirements of
the United States immigration laws.

 

20. Assignability. During Employee’s employment, this Agreement may not be
assigned by either party without the written consent of the other; provided,
however, that Employer may assign its rights and obligations under this
Agreement without Employee’s consent to a successor by sale, merger or
liquidation, if such successor carries on the Business substantially in the form
in which it is being conducted at the time of the sale, merger or liquidation.
This Agreement is binding upon Employee, Employee’s heirs, personal
representatives and permitted assigns and on Employer, its successors and
assigns.

 

21. Notices. Any notices required or permitted to be given hereunder are
sufficient if in writing and delivered by hand, by facsimile, by registered or
certified mail, or by overnight courier, to Employee at David Rector, 1640
Terrace Way, Walnut Creek, CA 94597 or to Employer at U.S. Gold Corp., Suite 102
– Box 604, 1910 E Idaho Street, Elko, NV 89801. Notices shall be deemed to have
been given (i) upon delivery, if delivered by hand, (ii) seven days after
mailing, if mailed, (iii) one business day after delivery, if delivered by
courier, and (iv) one business day following receipt of an appropriate
electronic confirmation, if by facsimile.

 

 

 

 

22. Severability. If any provision of this Agreement or compliance by any of the
parties with any provision of this Agreement constitutes a violation of any law,
or is or becomes unenforceable or void, then such provision, to the extent only
that it is in violation of law, unenforceable or void, shall be deemed modified
to the extent necessary so that it is no longer in violation of law,
unenforceable or void, and such provision will be enforced to the fullest extent
permitted by law. The Parties shall engage in good faith negotiations to modify
and replace any provision which is declared invalid or unenforceable with a
valid and enforceable provision, the economic effect of which comes as close as
possible to that of the invalid or unenforceable provision which it replaces. If
such modification is not possible, said provision, to the extent that it is in
violation of law, unenforceable or void, shall be deemed severable from the
remaining provisions of this Agreement, which provisions will remain binding on
the parties.

 

23. Waivers. No failure on the part of either party to exercise, and no delay in
exercising, any right or remedy hereunder will operate as a waiver thereof; nor
will any single or partial waiver of a breach of any provision of this Agreement
operate or be construed as a waiver of any subsequent breach; nor will any
single or partial exercise of any right or remedy hereunder preclude any other
or further exercise thereof or the exercise of any other right or remedy granted
hereby or by law.

 

24. Governing Law. Except as provided in Section 15 above, the validity,
construction and performance of this Agreement shall be governed by the laws of
the State of Nevada without regard to the conflicts of law provisions of such
laws. The parties hereto expressly recognize and agree that the implementation
of this Section 24 is essential in light of the fact that Employer has its
corporate headquarters and its principal executive offices within the State of
Nevada, and there is a critical need for uniformity in the interpretation and
enforcement of the employment agreements between Employer and its key employees.
A Court of competent jurisdiction in Washington shall have exclusive
jurisdiction of any lawsuit arising from or relating to Employee’s employment
with, or termination from, Employer, or arising from or relating to this
Agreement. Employee consents to such venue and personal jurisdiction.

 

25. 409A Savings Clause.

 

25.1 The provisions of this Agreement are intended to comply with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and any final
regulations and guidance promulgated thereunder (“Section 409A”) and shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A. The Company and Employee agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Employee under
Section 409A.

 

 

 

 

25.2 To the extent that Employee will be reimbursed for costs and expenses or
in-kind benefits, except as otherwise permitted by Section 409A, (a) the right
to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year; provided that the foregoing clause (b) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect and (c) such payments shall be made on or
before the last day of the taxable year following the taxable year in which you
incurred the expense.

 

25.3 A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination constitutes a “Separation from Service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement
references to a “termination,” “termination of employment” or like terms shall
mean Separation from Service.

 

25.4 Each installment payable hereunder shall constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b), including Treasury
Regulation Section 1.409A-2(b)(2)(iii). Each payment that is made within the
terms of the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) is intended to meet the “short-term deferral” rule. Each other
payment is intended to be a payment upon an involuntary termination from service
and payable pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii), et.
seq., to the maximum extent permitted by that regulation, with any amount that
is not exempt from Code Section 409A being subject to Code Section 409A.

 

25.5 Notwithstanding anything to the contrary in this Agreement, if Employee is
a “specified employee” within the meaning of Section 409A at the time of
Employee’s termination, then only that portion of the severance and benefits
payable to Employee pursuant to this Agreement, if any, and any other severance
payments or separation benefits which may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”),
which (when considered together) do not exceed the Section 409A Limit (as
defined herein) may be made within the first six (6) months following Employee’s
termination of employment in accordance with the payment schedule applicable to
each payment or benefit. Any portion of the Deferred Compensation Separation
Benefits in excess of the Section 409A Limit otherwise due to Employee on or
within the six (6) month period following Employee’s termination will accrue
during such six (6) month period and will become payable in one lump sum cash
payment on the date six (6) months and one (1) day following the date of
Employee’s termination of employment. All subsequent Deferred Compensation
Separation Benefits, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, if Employee dies following termination but prior to the six (6)
month anniversary of Employee’s termination date, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Employee’s death and all other
Deferred Compensation Separation Benefits will be payable in accordance with the
payment schedule applicable to each payment or benefit.

 

 

 

 

25.6 For purposes of this Agreement, “Section 409A Limit” will mean a sum equal
(x) to the amounts payable prior to March 15 following the year in which
Employee’s employment terminates plus (y) the lesser of two (2) times: (i)
Employee’s annualized compensation based upon the annual rate of pay paid to
Employee during the Company’s taxable year preceding the Company’s taxable year
of Employee’s termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any IRS guidance issued with respect thereto; or
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Employee’s
employment is terminated.

 

26. Golden Parachute Limitation. Notwithstanding any other provision of this
Agreement, in the event that it shall be determined that the aggregate payments
or distributions by the Company to or for the benefit of Employee, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (the “Payments”), constitute “excess parachute payments”
(as such term is defined under Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”) or any successor provision, and the regulations
promulgated thereunder (collectively, “Section 280G”)) that would be subject to
the excise tax imposed by Section 4999 of the Code or any successor provision
(collectively, “Section 4999”) or any interest or penalties with respect to such
excise tax (the total excise tax, together with any interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”)), then the Payments
shall be either (a) delivered in full, or (b) delivered to such lesser extent
that would result in no portion of the Payments being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable Federal,
state or local income and employment taxes and the Excise Tax, results in the
receipt by Employee, on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be subject to the
Excise Tax. In the event that the Payments are to be reduced pursuant to this
Section 26, such Payments shall be reduced such that the reduction of
compensation to be provided to Employee as a result of this Section 26 is
minimized. In applying this principle, the reduction shall be made in a manner
consistent with the requirements of Section 409A and where two economically
equivalent amounts are subject to reduction but payable at different times, such
amounts shall be reduced on a pro rata basis (but not below zero). All
calculations required pursuant to this Section 26 shall be performed in good
faith by nationally recognized registered public accountants or tax counsel
selected by the Company.

 

27. Counterparts. This agreement may be executed in counterpart in different
places, at different times and on different dates, and in that case all executed
counterparts taken together collectively constitute a single binding agreement.

 

 

 

 

28. Costs and Fees Related to Negotiation and Execution of Agreement. Each Party
Shall be responsible for the payment of its own costs and expenses, including
legal fees and expenses, in connection with the negotiation and execution of
this Agreement. Neither Party will be liable for the payment of any commissions
or compensation in the nature of finders’ fees or brokers’ fees, gratuity or
other similar thing or amount in consideration of the other Party entering into
this Agreement to any broker, agent or third party acting on behalf of the other
Party.

 

29. Entire Agreement. This instrument contains the entire agreement of the
parties with respect to the relationship between Employee and Employer and
supersedes all prior agreements and understandings, and there are no other
representations or agreements other than as stated in this Agreement related to
the terms and conditions of Employee’s employment. This Agreement may be changed
only by an agreement in writing signed by the party against whom enforcement of
any waiver, change, modification, extension or discharge is sought, and any such
modification will be signed by the Chairman of the Board of Directors of
Employer.

 

IN WITNESS WHEREOF, the parties have duly signed and delivered this Agreement as
of the day and year first above written.



 

  U.S. GOLD CORP.         By: /s/ John Braca   Name: John Braca   Title:
Chairman of the Board         David Rector         /s/ David Rector

 

 

 

 



 